Opinion by
Mr. Justice Green:
We think the witness, Orumrine, testified to a sufficient acquaintance with the land in question to entitle him to express an opinion in regard to its value and the injury inflicted by a railroad running through it. He was himself a farmer. He had visited and examined this farm within a year before the trial with a view to buying it, and he had a general knowledge of the value of land in the county. This brings him within the decisions as to his competency, leaving the effect or value of his testimony open to the consideration of the jury.
We think the question to McCombs should have been allowed and, therefore, sustain the second assignment, although if there was nothing else in the case, we would scarcely reverse on this ground alone. The questions covered by the third and fourth assignments were of a very trifling character, tending rather to show feeling than any matter of importance, and in this view it was hardly error to permit them.
The fifth assignment is of more importance. The question *360propounded by the defendant’s first point was a question of law, to be determined by the court; and the point should have been 'distinctly affirmed just as it stood. Instead of that, the court, without answering it as a question of law, in reality denied it by telling the jury that it was a question of fact, and that if they found the fact to be as assumed in the point, they should allow for it in estimating the value of the land. The fact in question was the discontinuance of a railroad station on the land of another person; -which, of course, could not be an element in estimating the damage done to the plaintiff’s land by the location of the defendant’s road. This assignment is sustained.
Sixth assignment. We do not at all understand the answer to the defendant’s second point to be a disaffirmance of the point. On the contrary, as we read the answer it was an affirmance of it. The idea of the point was that although other owners might enjoy the benefit of the same facilities as the plaintiff, from the proximity of the road, that circumstance did not diminish the special character of those facilities in the estimate the jury should place upon them in considering the advantages resulting from them to the plaintiff. The court said if there were any such facilities special to this property, and not common to the lands in the vicinity, “as, for instance, special facilities arising from proximity to the land of a railroad station,” the jury should take that fact into consideration.
Now, special facilities, arising from proximity to the land, of a railroad station, are necessarily facilities also enjoyed by the neighboring owners as well as by the plaintiff. In one sense, therefore, they are common to all in the vicinity; yet the court said the advantage the plaintiff derived from such proximity was a matter to be considered by the jury in determining the comparative value of the land immediately before and after the location and construction of the road. In other words, the defendant obtained the benefit of whatever advantage accrued to the plaintiff from the proximity of the station, although the same advantage would necessarily be enjoyed by neighboring farmers.
We do not see how a simple affirmance of the point, which of course might have been made, would have been of any greater benefit to the defendant than the answer that was given.
We see no error in the answer to the plaintiff’s second point covered by the seventh assignment.
Judgment reversed and venire de novo awarded.